AO 72A
(Rev. 8/82)

 

Case 2:20-cv-00119-LGW-BWC Document 12 Filed 02/17/21 Page 1 of 3

In the Anited States District Court
Por the Southern District of Georgia
Brunswick Division

CALVIN SMITH, *
*
Plaintiff, * CIVIL ACTION NO.: 2:20-cv-119
*
v. *
*
GLYNN COUNTY DETENTION CENTER; *
and ANTONIO JONES, *
*
Defendants. *
ORDER

Before the Court is Plaintiff’s Motion to Amend Case
Caption. Dkt. No. 11. Plaintiff appears to move to add the
State of Georgia as a party to this case in response to the
Magistrate Judge’s Report and Recommendation dated January 11,
2020. Id. Because Plaintiff's Motion is in response to the
Magistrate Judge’s Report, the Court will construe Plaintiff's
Motion as his Objections to the Report.}

In the Report, the Magistrate Judge recommended the Court

dismiss Plaintiff’s Fourteenth Amendment claims against

 

1 Federal courts may liberally construe pro se filings “in order to
avoid an unnecessary dismissal, to avoid inappropriately stringent
application of formal labeling requirements, or to create a better
correspondence between the substance of a pro se motion’s claim and
its underlying legal basis.” Retic v. United States, 215 F. App’x
962, 964 (11th Cir. 2007) (quoting Castro v. United States, 540 U.S.
375, 381-82 (2003)})).

 

 

 
AO 72A
(Rev. 8/82)

 

Case 2:20-cv-00119-LGW-BWC Document 12 Filed 02/17/21 Page 2 of 3

Defendant Glynn County Detention Center because Glynn County
Detention Center is a county jail and is not a “person” subject
to suit under § 1983. Dkt. No. 9, p. 3. Additionally, the
Magistrate Judge recommended the Court dismiss Plaintiff's
official capacity monetary damages claim against Defendant
Jones. Id. at p. 1.

Plaintiff now seeks to replace Defendant Glynn County
Detention Center with the State of Georgia as a named Defendant.
Dkt. No. 11. However, states are immune from private suits
based on the Eleventh Amendment and traditional principles of
state sovereignty. Alden v. Maine, 527 U.S. 706, 712-13 (1999).
Section 1983 does not abrogate the well-established immunities

of a state from suit without its consent. Will v. Mich. Dep't

 

of State Police, 491 U.S. 58, 67 (1989). Accordingly,
Plaintiff's objection seeking to replace Defendant Glynn County
Detention Center with the State of Georgia as a Defendant is
OVERRULED.

After an independent and de novo review of the entire
record, the Court CONCURS with the Magistrate Judge’s Report and
Recommendation, ADOPTS the Report and Recommendation as the
opinion of the Court, and OVERRULES Plaintiff’s Objections. The
Court DISMISSES Plaintiff’s Fourteenth Amendment claim against
Defendant Glynn County Detention Center and Plaintiff's claims

for monetary damages against Defendant Jones in his official

 
AO 72A
(Rev. 8/82)

 

Case 2:20-cv-00119-LGW-BWC Document 12 Filed 02/17/21 Page 3 of 3

capacity. Plaintiff’s Fourteenth Amendment excessive force

claim against Defendant Jones in his individual capacity remains

pending. Dkt. No. 10.

me
SO ORDERED, this ly day of Te bvuts , 2084.
’ e / 7

-

 

 

HON! LISA GODBEY WOOD, JUDGE
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF GHORGIA

 
